FILED
                             NOT FOR PUBLICATION                           FEB 25 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


KEIMI UDIEL REYES-MONZON, AKA                    No. 12-73077
Keima Udiel Reyes-Monzon,
                                                 Agency No. A095-790-712
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Keimi Udiel Reyes-Monzon, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070

(9th Cir. 2008), and we deny in part and dismiss in part the petition for review.

      Reyes-Monzon does not challenge the BIA’s denial of his asylum

application as untimely. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996) (issues not specifically raised and argued in a party’s opening brief are

deemed waived). Thus, we deny the petition for review as to Reyes-Monzon’s

asylum claim.

      Substantial evidence supports the BIA’s determination that Reyes-Monzon

failed to establish past persecution or a fear of future persecution on account of a

protected ground from a powerful individual in his hometown. See

Molina-Morales v. INS, 237 F.3d 1048, 1052 (9th Cir. 2001) (“[P]urely personal

retribution is, of course, not persecution on account of political opinion.”) (citation

omitted); see also Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the

REAL ID Act “requires that a protected ground represent ‘one central reason’ for

an asylum applicant’s persecution”). We reject Reyes-Monzon’s contentions that

the BIA failed to apply the correct legal standard or discounted his asserted

membership in a particular social group. We lack jurisdiction to consider Reyes-

Monzon’s claimed fear of gangs in Guatemala because he did not exhaust this


                                           2                                     12-73077
issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004). Thus, Reyes-Monzon’s withholding of removal claim fails. See Molina-

Morales, 237 F.3d at 1052.

      Finally, substantial evidence also supports the BIA’s denial of Reyes-

Monzon’s CAT claim because he did not show it is more likely than not he will be

tortured by the government of Guatemala or with its consent or acquiescence. See

Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                     12-73077